DETAILED ACTION
The 2nd Non-Final Office Action is in response to the amendment and / or remarks filed on October 28, 2021.  Claims 1 – 6, 8 – 15, 19 & 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 10,214,148) to Cinto in view of (European Patent Number 2,436,562) to Chemineau.
Regarding claim 1, Cinto discloses the vehicle seat (14) (See Figure 4), comprising: 
the carrier including first (i.e. Left Vertical Track in Figure 4), second (i.e. Righ Vertical Track in Figure 4), third (i.e. Top (36) in Figure 4), and fourth (i.e. Bottom (36) in Figure 4) carrier members; 
the strap (i.e. (28 or 26) one of the Central Strap on Vertical Track in Figure 4) disposed across opposing first carrier member (i.e. Left Vertical Track in Figure 4), the strap (i.e. one of the Central Strap Vertical Track in Figure 4); and 
the rod (i.e. Right Vertical Track in Figure 4) disposed transverse to the strap (i.e. one of the Central Strap on Vertical Track in Figure 4) and coupled to opposing third and fourth carrier members (i.e. Top & Bottom (36) in Figure 4).
However, Cinto does not disclose including: the first end fixedly coupled to the first carrier member; and the second end adjustably coupled to an attachment assembly disposed on the second carrier member; and, wherein the attachment assembly includes an adjustment mechanism for setting a usable length of the strap, and wherein the usable length includes a first usable length, the second usable length, and an intermediate length between the first usable length and the second usable length.
for positioning the strap (15 & 14) (See Figures 1, 2A, 2B, 8A, 8B & 8C);
the strap (15 & 14) includes the first end (i.e. buckled end in Figure 1) fixedly coupled to the first carrier member (i.e. Vertical Housing of (12 & 13) in Figure 1 positioned on the Vertical Track of Cinto ‘148); and 
the second end adjustably coupled to an attachment assembly disposed on the second carrier member (i.e. the 2nd end secured to the left vertical track via the spool and therefore is adjustable); and, wherein the attachment assembly includes an adjustment mechanism (i.e. Spool Retractor) for setting a usable length of the strap (15 & 14), and wherein the usable length includes the first usable length, the second usable length, and an intermediate length between the first usable length and the second usable length (i.e. spool allows for three different lengths).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first end fixedly coupled to the first carrier member; and the second end adjustably coupled to an attachment assembly disposed on the second carrier member; and the rod disposed transverse to the strap and coupled to opposing third and fourth carrier members, wherein the attachment assembly includes an adjustment mechanism for setting a usable length of the strap, and wherein the usable length includes a first usable length, a second usable length, and an intermediate length between the first usable length and the second usable length Chemineau with the carrier of Cinto in order to provide more flexibility for positioning the strap.

Regarding claim 14, Cinto discloses the strap (i.e. (28 or 26) one of the Central Strap on Vertical Track in Figure 4) is removably fastened to the first carrier member (24) with the detachable fastener (21) (See Figure 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (European Patent Number 2,436,562) to Chemineau.
Regarding claim 15, Chemineau discloses the attachment assembly, comprising:
an elongated member (i.e. Track in Figure 2A) configured for mounting to a mountable surface that includes one or more of a seat, a seatback, a vehicle door, a vehicle tailgate, a vehicle headliner, a backpack and an item of clothing (i.e. the Track is capable of mounting to the recited portions of a vehicle); one or more adjustment mechanisms (12 & 13) each nestable in the recess of the elongated member (i.e. (111) configured to receive an end of each of one or more straps disposed across the mountable surface (i.e. the housing receives an end of the strap); wherein, in the fastened position, the one or more adjustment mechanisms are configured to immobilize portions of the one or more straps in the one or more adjustment mechanisms (i.e. in the Locked Position via Paragraph 0017), and wherein, in the unfastened position, each of the one or more straps is adjustable between a first usable length and a second usable length (i.e. in the Un-Locked Position, the Strap can extend or retract via Paragraph 0017).

Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 & 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 8 – 15, 19 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.L.V/           Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734